DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
No clams have been amended.  Thus, claims 1-10 are presented for examination.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Sproat et al. [U.S. Patent Publication 2021/0125152], discloses a calendar module in a mobile application for a pet owner where the owner can schedule an appointment with a veterinarian for visits (paragraphs 0050, 0052, and 0063 as well as figure 1, item 116), a centralized server used for managing a pet care management system used for managing a pet’s medical history and appointments (paragraphs 0031 and 0032 as well as figure 1, item 104), and a messaging interaction with a veterinarian being conducted between said veterinarian and a pet owner (figure 11 as well as paragraphs 0081 and 0082).  However, no art of record discloses the increase of a message distribution when the severity of a chronic disease is high, the differentiation of message frequencies between messages before and after hospital visits, cases where messages do and do not have assumed symptom information, and symptom information differing based upon the breed of a pet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sproat et al. [U.S. Patent Publication 2021/0125152] in view of Rosenblum et al. [U.S. Patent Publication 2008/0102271]

With regard to claim 1, Sproat et al. meets the limitations of:
a hospital visit support device comprising an acquisition unit that acquires a scheduled hospital visit date to an animal hospital of a pet suffering from a chronic disease and the scheduled hospital visit date [a calendar module in a mobile application for a pet owner where the owner can schedule an appointment with a veterinarian for visits (paragraphs 0050, 0052, and 0063 as well as figure 1, item 116)] 
However, Sproat fails to disclose of a distribution controller that controls a distribution of message information related to a message prompting a hospital visit of the pet and including assumed symptom information indicating a symptom assumed in a case where there is no hospital visit of the pet on the scheduled hospital visit date to an owner terminal owned by an owner of the pet.  In the field of patient management systems, Rosenblum et al. discloses:
a distribution controller that controls a distribution of message information related to a message prompting a hospital visit of the pet and including assumed symptom information indicating a symptom assumed in a case where there is no hospital visit of the pet on the scheduled hospital visit date, to an owner terminal owned by an owner of the pet [a compliance message sent to a patient based upon a test result, a diagnosis based upon a test result, or a recommendation from a patient’s healthcare provider to visit the medical provider (paragraph 0030)]
It would be obvious to one with ordinary skill in the art to combine the elements of Sproat and Rosenblum et al. to create a hospital support device where the system allows the scheduling of an appointment by a user and automatically sends out a message to the user upon a test result, a diagnosis based upon a test result, or a recommendation from a patient’s healthcare provider to visit the medical provider in order to treat the user’s pet as soon as possible in order to deter any harmful medical experiences for the pet wherein the motivation to combine is provide a multifunctional platform for pet owners (Sproat, paragraph 0002).

With regard to claim 2, Sproat et al. meets the limitation of:
the distribution controller distributes the message information also after the scheduled hospital visit date in the case where there is no hospital visit of the pet on the scheduled hospital visit date, in addition to before the scheduled hospital visit date [a centralized server used for managing a pet care management system used for managing a pet’s medical history and appointments (paragraphs 0031 and 0032 as well as figure 1, item 104)]

With regard to claim 7, Sproat et al. meets the limitation of:
a hospital visit support method comprising an acquisition step of acquiring a scheduled hospital visit date to an animal hospital of a pet suffering from a chronic disease and a scheduled hospital visit date [a calendar module in a mobile application for a pet owner where the owner can schedule an appointment with a veterinarian for visits (paragraphs 0050, 0052, and 0063 as well as figure 1, item 116)] 
However, Sproat fails to disclose of a distribution step of distributing message information related to a message prompting a hospital visit of the pet and including assumed symptom information indicating a symptom assumed in a case where there is no hospital visit of the pet on the scheduled hospital visit date, to an owner of the pet.  In the field of patient management systems, Rosenblum et al. discloses:
a distribution step of distributing message information related to a message prompting a hospital visit of the pet and including assumed symptom information indicating a symptom assumed in a case where there is no hospital visit of the pet on the scheduled hospital visit date, to an owner of the pet [a compliance message sent to a patient based upon a test result, a diagnosis based upon a test result, or a recommendation from a patient’s healthcare provider to visit the medical provider (paragraph 0030)]
It would be obvious to one with ordinary skill in the art to combine the elements of Sproat and Rosenblum et al. to create a hospital support device where the system allows the scheduling of an appointment by a user and automatically sends out a message to the user upon a test result, a diagnosis based upon a test result, or a recommendation from a patient’s healthcare provider to visit the medical provider in order to treat the user’s pet as soon as possible in order to deter any harmful medical experiences for the pet wherein the motivation to combine is provide a multifunctional platform for pet owners (Sproat, paragraph 0002).

With regard to claim 8, Sproat et al. meets the limitation of:
display step of performing a display based on the distributed message information [a messaging interaction with a veterinarian being conducted between said veterinarian and a pet owner (figure 11 as well as paragraphs 0081 and 0082)]

With regard to claim 9, please refer to the rejection for claim 7 as the citations meet the limitations of the present claim.

With regard to claim 10, Sproat et al. meets the limitation of:
a hospital visit support device that acquires a scheduled hospital visit date to an animal hospital of a pet suffering from a chronic disease and a scheduled hospital visit date [a calendar module in a mobile application for a pet owner where the owner can schedule an appointment with a veterinarian for visits (paragraphs 0050, 0052, and 0063 as well as figure 1, item 116)] 
an owner terminal that is owned by an owner of the pet and performs a display based on the distributed message information [a messaging interaction with a veterinarian being conducted between said veterinarian and a pet owner (figure 11 as well as paragraphs 0081 and 0082)]
However, Sproat fails to disclose of distributes message information related to a message prompting a hospital visit of the pet and including assumed symptom information indicating a symptom assumed in a case where there is no hospital visit of the pet on the scheduled hospital visit date.  In the field of patient management systems, Rosenblum et al. discloses:
distributes message information related to a message prompting a hospital visit of the pet and including assumed symptom information indicating a symptom assumed in a case where there is no hospital visit of the pet on the scheduled hospital visit date [a compliance message sent to a patient based upon a test result, a diagnosis based upon a test result, or a recommendation from a patient’s healthcare provider to visit the medical provider (paragraph 0030)]
It would be obvious to one with ordinary skill in the art to combine the elements of Sproat and Rosenblum et al. to create a hospital support device where the system allows the scheduling of an appointment by a user and automatically sends out a message to the user upon a test result, a diagnosis based upon a test result, or a recommendation from a patient’s healthcare provider to visit the medical provider in order to treat the user’s pet as soon as possible in order to deter any harmful medical experiences for the pet wherein the motivation to combine is provide a multifunctional platform for pet owners (Sproat, paragraph 0002).

Response to Arguments
Applicant’s arguments filed on June 22, 2022, with respect to claims 1, 2, and 7-10 have been fully considered and are persuasive.  The previous rejection has been withdrawn and prosecution has been reopened. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689